Title: From Thomas Jefferson to Edmund Bacon, 22 November 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Nov. 22. 08.
                  
                  Yours of the 17th. is recieved. you may proceed to the purchase of the other 100. barrels of corn @ 9/6 drawing on me for the amount paiable to mrs Carter on the 10th. of January. if I understand your contracts correctly they will then stand thus.
                  
                     
                        
                           
                           
                           mr Meriwether
                           12.
                           
                           
                        
                        
                           Dec. 10.
                           mrs Carter for Giannini for corn
                           105.
                           55
                           
                        
                        
                           
                           
                           Robert Terril for 50. barrels corn
                           79.
                           16
                           
                        
                        
                           
                           25.
                           Lane for a cow & calf
                           12.
                           
                           208.71
                        
                        
                           
                           
                           Turner for beef
                           86.
                           67
                           
                        
                        
                           1809.
                           Jan. 9.
                           Gillam. corn
                           33.
                           30
                           
                        
                        
                           
                           10.
                           mrs Carter
                           158.
                           33
                           278.30
                        
                        
                           
                           Feb.
                           John Pace
                           31.
                           67
                           31.67
                        
                     
                  
                  
                  to these are to be added something due to Belt & to mrs Lewis, which I should be glad you would inform me the amount of, that I may add it to the other remittances. the above purchases of corn amount to 253. barrels, & with what we may expect from the mill will I presume serve us through the year. I approve of your permitting Davy to come at Christmas; but he had better come on a mule, as I have nothing left here for a cart which I can do without till I go away myself. it would be extremely desirable for us to endeavor to make corn & oats next year equivalent to what we now buy, as my means of paiment will be very different in future from what they now are.   James Lewis has sollicited me to let him have one or two pair of the large fowls which Nance raises. I do not believe her stock such as to spare two pair, but let him have one; also some roots of a rose bush which he says is in the yard on the East side of the house. my best wishes attend you
                  
                     Th: Jefferson 
                     
                  
               